Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “creating the background image”, but claim 12 does not introduce a “background image”.  It appears to the examiner that the “predetermined image” is also a “background image”, and the “updated background image” replaces the first “background images”/the predetermined image, although the introduction of a second term leaves the claim indefinite.
It is recommended that Applicant amend the claim to indicate this relationship if it is intended as such, e.g. “creating a for use as the predetermined image”.
	Claim 16 appears to recite redundant limitations, i.e. the first two steps determine if the background image contains the second image, and repeat the superimposing of the independent claim, i.e. superimposing the second image onto the image created by superimposing the first image onto the predetermined image.  Then the wherein clause suggests that the superimposing is dependent on the result of the determination, although the claimed superimposing is already required by both the independent claim and the second limitation of claim 16.  Therefore the scope of claim 16 is indefinite, i.e. it appears claim 16 only adds a single limitation, performing the determination, as the superimposing is already required by the independent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application 2018/0255326 A1 (hereinafter Oya).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claim 17, the limitation “An image processing apparatus control method comprising: detecting a foreground object in a captured image obtained by an imaging unit” is taught by Oya (Oya discloses a system for protecting the privacy of people in video images, e.g. abstract, paragraphs 27-36, which includes identifying any foreground regions based on a comparison with a background model, e.g. paragraphs 25, 27, 33-34.  Further, Oya teaches computer implementation details in paragraphs 37-40.)
	The limitation “superimposing, on a predetermined image, a first image formed by anonymizing a region of the foreground object, and a second image formed by anonymizing a region designated by a user on the captured image; and controlling a display unit to display an output image from the superimposing” is taught by Oya (Oya’s system generates foreground masks to anonymize regions where moving people are recognized, e.g. paragraphs 25, 27, 33, 34, corresponding to the first image(s).  Oya’s system also generates background mask image(s) 214 in order to protect the privacy of a person who appears in the background image, e.g. paragraphs 28, 29, 36, where the background mask image(s) may be designated by a user, e.g. paragraphs 36, 44-47, corresponding to the claimed second image.  The resulting output image superimposes the background image with the foreground mask image(s) and the background mask image(s), e.g. paragraphs 35-36, 43, figure 2.)
	The limitation “wherein an appearance of the second image is different from an appearance of the first image” is taught by Oya (Oya teaches that the background mask image may have blurring or mosaic processing applied, e.g. paragraph 29, whereas the foreground mask image may be changed to a unicolor silhouette, e.g. paragraph 34.)
	With respect to the remaining limitation, it is a contingent limitation, and the previous limitations do not require that the precedent condition is met, i.e. it is not required that the foreground object is detected in the designated region, and therefore the broadest reasonable interpretation of the claim does not require the conditional limitation of the first image not being displayed in order for the prior art to read on the claimed scope.  Applicant is advised to consult MPEP 2114.04 II for more information.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-15, 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,165,974. Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant independent claims 12, 17, and 18 recite detecting a foreground object, whereas patented independent claims 1, 10, and 11, corresponding to the respective instant independent claims, recite extracting a region containing a foreground object, which would necessarily be preceded by detecting said foreground object/region, such that the instant independent claims are include the patented independent claim scope.  Further, the patented independent claims require that the first image is made invisible when the foreground object is contained in the designated region, whereas the instant independent claims require that the first image is not displayed when the foreground object is detected in the designated region, which are effectively equivalent in scope, i.e. in both instances the displayed image does not include any visible portion of the first image.  Therefore the instant independent claims are include the scope of the patented independent claims.  Further, depending instant claims 13 and 14 recite equivalent limitations to patented claims 2 and 3, and are therefore include the scope of the corresponding patented claim.  Instant depending claim 15 recites additional limitations recited in patented claims 5, 6, and 7, and patented claim 5 includes the limitations of patented claim 1, i.e. as previously discussed instant claim 12 includes the scope of patented claim 1, and by extension is also includes the scope of patented claim 5, such that instant claim 15, reciting limitations included in patented claims 5-7, includes the scope of patented claim 7, although patented claim 7 includes additional limitations making the scope narrower than that of instant claim 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619